Citation Nr: 0505527	
Decision Date: 02/28/05    Archive Date: 03/04/05	

DOCKET NO.  95-42 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
prior to October 13, 1989, for postoperative herniated 
intervertebral disc, T8-9, and residuals of thoracic spine 
injury with kyphosis (compression fracture).

2.  Entitlement to an initial rating in excess of 50 percent 
from October 13, 1989, for postoperative herniated 
intervertebral disc, T8-9, and residuals of thoracic spine 
injury with kyphosis (compression fracture).

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

An August 1994 RO decision granted service connection for 
residuals of an injury of the thoracic spine with kyphosis, 
evaluated as 10 percent disabling from August 8, 1988.  An 
October 1995 RO decision granted a 20 percent evaluation for 
the veteran's thoracic spine disability, effective August 8, 
1988.  A June 2000 RO decision granted a 50 percent 
evaluation for the veteran's service-connected thoracic spine 
disability, effective October 13, 1989.

The Board remanded the appeal in October 1997 and November 
2000.

A June 2003 RO decision denied the veteran's claim for 
service connection for hepatitis C.

The appeal with respect to the issue of service connection 
for hepatitis C is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to October 13, 1989, the veteran's service-
connected thoracic spine disability was manifested by 
compression fractures of T8-T9 with complaints of pain in the 
midthoracic area, but no objective clinical findings of 
thoracic myelopathy or degenerative disc disease; he did not 
experience more than moderate limitation of motion of the 
thoracic spine, and there was no ankylosis.

2.  The veteran's service-connected thoracic spine disability 
from October 13, 1989, is manifest by old compression 
fractures at T8-T9, no more than severe intervertebral disc 
syndrome, no incapacitating episodes of intervertebral disc 
syndrome requiring bed rest within the previous 12 months, 
and range of motion is accomplished to 60 degrees in forward 
flexion, extension is to 20 degrees, lateroflexion is to 
40 degrees, bilaterally, and rotation is to 30 degrees, 
bilaterally; there are no chronic neurological disability 
manifestations.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 
20 percent prior to October 13, 1989, for postoperative 
herniated intervertebral disc, T8-9, and residuals of 
thoracic spine injury with kyphosis (compression fracture) 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Part 4, Diagnostic Codes 5003, 5010, 
5285, 5288, 5291, 5293 (before and after September 23, 2002), 
5295, and 5237, 5243 (after September 26, 2003).

2.  The criteria for an initial evaluation greater than 
50 percent from October 13, 1989, for postoperative herniated 
intervertebral disc, T8-9, and residuals of thoracic spine 
injury with kyphosis (compression fracture) have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Part 4, Diagnostic Codes 5003, 5010, 5285, 5288, 5291, 5293 
(before and after September 23, 2002), 5295, and 5237, 5243 
(after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since these are initial ratings, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Id. at 125.

The Board notes that during the course of this appeal the 
regulation for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (August 22, 
2002), and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-2000 (April 10, 
2000).

The rating schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of two or more major joints or two more minor joint groups 
(10 percent) or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flareups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath, supra.  A VA General Counsel opinion has also held 
that Diagnostic Code 5293, intervertebral disc syndrome, 
involved loss of range of motion and that consideration of 
38 C.F.R. §§ 4.40 and 4.45 was applicable.  VAOPGCPREC 37-97.

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the thoracic or dorsal spine when 
limitation was slight (0 percent), moderate (10 percent), or 
severe (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 26, 2003).  The Rating Schedule 
also provided ratings for ankylosis of the thoracic or dorsal 
spine when favorable (20 percent), or unfavorable 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5288 
(effective before September 26, 2003).

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks 
(20 percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Section 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or 
diagnostic codes and neurologic disabilities were to be 
evaluated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2).  If intervertebral disc 
syndrome was present in more than one spinal segment, 
provided that the effects in each spinal segment were clearly 
distinct, each segment of the spine was to be evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (3).

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2004).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, the rating should 
include the application of the bilateral factor.

Prior to September 26, 2003, Diagnostic Code 5285 of the 
Rating Schedule provided that for residuals of vertebral 
fracture a 10 percent rating could be added for demonstrable 
deformity of vertebral body.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5235 (vertebral fracture or dislocation), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness or aching in the 
area of the spine affected by residuals of injury or disease 
as follows.  For unfavorable ankylosis of the entire spine 
(100 percent); for unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent); for unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 percent); for 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine 
(30 percent); for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis (20 percent); and forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height 
(10 percent).  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective from 
September 26, 2003).

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  38 C.F.R. § 4.71i, General 
Rating Formula for Diseases and Injuries of the Spine, 
Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, 
Note (3).

Ranges of motion measurement are to be rounded off to the 
nearest 5 degrees.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (4).  For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following:  
Difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5).  Disability of the thoracolumbar and 
cervical spine segments is to be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (6).

The September 2003 regulation amendments also provide a 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes as follows:  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months (60 percent); with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months (40 percent); with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent) and with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months (10 percent).  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective from September 26, 2003).

Prior to October 13, 1989.

Prior to October 13, 1989, the veteran's service-connected 
thoracic spine disability was evaluated as 20 percent 
disabling on the basis of 10 percent being assigned for 
limitation of motion under Diagnostic Code 5291 and 
10 percent being added for vertebral deformity under 
Diagnostic Code 5285.  10 percent is the highest evaluation 
that may be assigned for limitation of motion of the dorsal 
spine under Diagnostic Code 5291.  10 percent is also the 
highest evaluation that may be assigned for vertebral 
deformity under Diagnostic Code 5285.

While Diagnostic Code 5288 provides that a 20 percent 
evaluation may be assigned for favorable ankylosis of the 
dorsal spine, and a 30 percent evaluation for unfavorable 
ankylosis of the dorsal spine, there is no competent medical 
evidence indicating that the veteran experienced any 
ankylosis of the dorsal spine prior to October 13, 1989.  
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Neither is there competent medical evidence indicating that 
the veteran experienced intervertebral disc syndrome prior to 
October 13, 1989.  A September 1989 private treatment record 
reflects that the veteran had compression fractures at T8, 
T9, and T10, and that these were associated with subjective 
signs of thoracic radiculopathy, but there were no signs of 
thoracic myelopathy on examination.  A May 1989 private 
treatment record reflects that pinprick was normal over the 
thorax, chest, and arms.  There was decreased pinprick over 
the right fifth finger and over the left lateral calf.  Deep 
tendon reflexes were normoactive and symmetric in the upper 
and lower extremities.

It was not until an MRI, on October 13, 1989, that it was 
determined that the veteran had a T8-9 extradural defect, 
indenting the thecal sac.  Prior to the MRI, there is no 
competent medical evidence indicating that the veteran had 
intervertebral disc syndrome or ankylosis of the dorsal 
spine.  Rather, the competent medical evidence indicated that 
he did not have any neurologic findings related to his 
service-connected thoracic spine.  For example, an October 3, 
1989, private treatment record reflects that the veteran 
reported having two episodes of severe pain radiating from 
his midthoracic area, but on examination there was no sensory 
loss noted over the chest region or posterior or anterior 
thorax.

On the basis of the above analysis, a preponderance of the 
evidence is against a finding that the veteran experienced 
any intervertebral disc syndrome that would have been greater 
than mild in degree or that he experienced ankylosis of the 
dorsal spine prior to October 13, 1989.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent assigned under Diagnostic 
Code 5291 for limitation of motion of the dorsal spine and an 
additional 10 percent added for demonstrable deformity of a 
vertebral body.

From October 13, 1989.

From October 13, 1989, the veteran's service-connected 
thoracic spine disability has been evaluated as 40 percent 
disabling under Diagnostic Code 5293, with an additional 
10 percent added under Diagnostic Code 5285 for demonstrable 
deformity of a vertebral body for a rating of 50 percent.

As was the case prior to October 13, 1989, there is no 
competent medical evidence indicating that the veteran 
experienced ankylosis of the dorsal spine at any time since 
October 13, 1989.  In this regard, reports of VA examinations 
accomplished in February 1995, May 1998, and June 2003 all 
reflect that the veteran has range of motion of the thoracic 
spine.  Therefore, a preponderance of the evidence is against 
a finding that the veteran has ankylosis of the thoracic or 
thoracolumbar spine.  Prior to September 26, 2003, Diagnostic 
Code 5288 would not have resulted in a higher evaluation for 
the veteran's service-connected thoracic spine disability 
based on ankylosis.

With respect to consideration under Diagnostic Code 5293, the 
diagnostic code the veteran was rated at 40 percent under, 
the record reflects that the veteran underwent a right T8-9 
thoracic pediculectomy and excision of herniated T8-9 
intervertebral disc with foraminotomy in November 1989.  A 
December 1989 private treatment record reflects that the 
veteran reported that his thoracic pain had greatly improved 
and he had only mild intrascapular pain with coughing.  
Pinprick was felt equally well over his chest and thorax.  
Sensory exam over his legs was normal.  The conclusion was 
that the veteran had complete symptomatic relief of his 
thoracic radiculopathy following his right T8-9 pediculectomy 
and excision of herniated disc.

An October 1990 private treatment record reflects that 
pinprick was felt equally over the veteran's arms, legs, and 
thorax.  An MRI of the veteran's thoracic spine had noted 
narrowing of the sac without actual cord compression at T8-9.  
There was no evidence of myelopathy on examination.

The report of a February 1995 VA examination reflects that 
there was a 13-centimeter linear vertically oriented scar in 
the midback.  The scar was well healed and nontender.  There 
were no spasms of the paravertebral musculature.  
Lateroflexion of the thoracic vertebra was to 30 degrees to 
the left and 15 degrees to the right.  The diagnoses included 
postoperative status diskectomy of lower thoracic vertebra 
with a well-healed scar and persisting subjective complaints.

The report of a May 1998 VA examination reflects that the 
veteran reported major back spasms on the average of about 
one per week.  He indicated there was no radiation 
inferiorly.  There was no radiation to the buttock or the 
lower extremities.  On examination range of motion of the 
back as a whole was accomplished in forward flexion to 
80 degrees, extension was to 20 degrees, right and left 
bending was to 25 degrees, and rotation was to 50 degrees on 
the left and 40 degrees on the right.  There were no muscle 
spasms during the examination.  It was noted that X-rays 
accomplished in October 1998 showed mild wedging of T8, 9, 
and 10, with significant bone spurs indicating arthritis at 
these levels.  The diagnoses included degenerative joint 
disease of T8-9, and 10, with constant pain aggravated on 
average of once per week.  The examiner indicated that the 
veteran had moderate to severe residuals in the thoracic 
spine.

The reports of June 2003 VA neurology and orthopedic 
examinations reflect the scar in the veteran's thoracic spine 
that had healed well.  The orthopedic examination reflects 
that the veteran had range of motion of the thoracic spine to 
60 degrees' flexion with pain at 10 degrees, 20 degrees' 
extension with pain at 15 degrees, right lateroflexion to 
40 degrees with pain at 20 degrees, left lateroflexion to 
40 degrees with pain at 10 degrees, and bilateral rotation to 
30 degrees with pain at 10 degrees.  The neurology 
examination reflects that there was no evidence of neuropathy 
in the thoracic spine.  There was no radiating from the 
thoracic spine.  There were no muscle spasms present on 
examination.  The orthopedic examiner indicated that the 
veteran's thoracic spine condition had resulted in some 
weakened movement and fatigability.  Movements were decreased 
due to pain, but there was no evidence of excessive 
fatigability or incoordination and it was unfeasible to 
express the various factors affecting movement in terms of 
degrees.  The veteran's neurological status was stable and 
normal.

The Board has considered the veteran's statements, and 
testimony offered during a hearing in May 1995.  The veteran 
is competent to describe symptoms that he experiences, but he 
is not qualified, as a lay person, to offer a medical 
etiology for the symptoms he reports.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no competent 
medical evidence of record, prior to September 23, 2002, 
which would indicated that the veteran experienced more than 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  For example, the May 1998 VA 
examiner indicated that the veteran did not have sciatic 
neuropathy, and that he did have intermittent relief with 
attacks occurring on an average of once a week.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 40 percent under Diagnostic Code 5293 prior to 
September 23, 2002.

From September 23, 2002, there is no competent medical 
evidence indicating that the veteran experienced any 
incapacitating episodes having a total duration of at least 
two weeks.  Rather, the evidence indicates that the veteran 
did not experience incapacitating episodes.  The June 2003 
orthopedic examiner indicated that the veteran would 
experience some pain while bending, stooping, prolonged 
standing, or prolonged walking, but it was believed the 
veteran was capable of doing modified work.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 40 percent under Diagnostic Code 5293 from 
September 23, 2002, to September 26, 2003.  Also, a 
preponderance of the evidence is against an evaluation 
greater than 40 percent under Diagnostic Code 5243 in effect 
from September 26, 2003.

On the basis of the above analysis, a preponderance of the 
evidence is against an evaluation greater than the 50 percent 
assigned from October 13, 1989.  In reaching this conclusion 
the Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this regard, even with consideration of the factors 
enumerated in the referenced regulations, the evidence does 
not indicate that the veteran experienced ankylosis of his 
thoracic spine at any time or sufficient limitation of motion 
to warrant a higher evaluation under any applicable 
diagnostic code.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less warrants only a 40 percent evaluation 
from September 26, 2003.  Accordingly, a preponderance of the 
evidence is against the claim.

The examination reports have indicated that there is a well-
healed scar on the thoracic spine, and the Board observes 
that the veteran underwent surgery on his thoracic spine in 
1989.  However, there is no indication that there is any 
swelling, effusion, or tenderness.  The scar is thus not 
shown to be poorly nourished with repeated ulceration or 
tender and painful on objective demonstration such as to 
warrant a separate compensable evaluation under the holding 
in Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(effective prior to August 30, 2002).  If the scar is 
evaluated under the rating criteria for skin disorders that 
became effective on August 30, 2002, a preponderance of the 
evidence is also against a separate compensable evaluation 
under Esteban.  In this regard, there is no evidence that the 
surgical scar is unstable, nor is there a showing that there 
is a frequent loss of covering of the skin over the scar.  
The criteria for evaluating a superficial scar under 
Diagnostic Code 7804 are essentially unchanged and thus would 
not warrant a compensable evaluation under that diagnostic 
code.  There is no symptomatology shown or complaints 
relating to the surgical scar, and a preponderance of the 
evidence is thus against a separate rating for the scar.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, where, as 
here, that notice was not provided at the time of the initial 
AOJ decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via a March 2004 letter, 
as well as the statement of the case and supplemental 
statements of the case, including a September 2004 
supplemental statement of the case providing the veteran with 
VCAA implementing regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. 
at 120-121.

A statement of the case and supplemental statements of the 
case informed the veteran of the governing laws and 
regulations.  Although the criteria for evaluating 
superficial scars have not been provided to the veteran, 
including the criteria that became effective on August 30, 
2002, no prejudice results.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  A separate compensable rating for 
the surgical scar of the thoracic spine, which is part and 
parcel of the service-connected disability, must be supported 
by objective findings, which, as noted above, are not 
currently shown.  Thus, delaying resolution of the case in 
order to furnish new criteria for rating superficial scars 
would simply delay the appeal without resulting in any 
benefit to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, it would have been impossible to have 
provided the notice prior to the initial adjudication because 
the VCAA had not yet been enacted.  Further, the content of 
the notices provided to the veteran has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard; Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  The Board does a de novo review of the 
evidence and is not bound by the RO's prior conclusions in 
this matter.  As provided by 38 U.S.C. § 7104(a), all 
questions of any matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for appellant's benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a preinitial 
adjudication notice constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the claimant covering all content 
requirements is harmless error.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  The veteran has been afforded 
multiple VA examinations and a personal hearing.  VA and 
private treatment records have been obtained, as have records 
from the Social Security Administration.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini at 545; 
Sabonis at 430.  VA has satisfied its duty to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.


ORDER

An initial rating in excess of 20 percent prior to 
October 13, 1989, for postoperative herniated intervertebral 
disc, T8-9, and residuals of thoracic spine injury with 
kyphosis (compression fracture) is denied.

An initial rating in excess of 50 percent from October 13, 
1989, for postoperative herniated intervertebral disc, T8-9, 
and residuals of thoracic spine injury with kyphosis 
(compression fracture) is denied.


REMAND

The report of a September 2002 VA fee-basis examination 
reflects diagnoses including hepatitis C.  The examiner 
indicated that it was not possible to eliminate any of the 
factors as a possible source of the infection, but did not 
offer an opinion with respect to the probability or 
likelihood that currently diagnosed hepatitis C is related to 
the veteran's active service.

Consequently, the Board is specifying that another 
examination be scheduled.  The appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2004).  

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
hepatitis C.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
manifested hepatitis C existed during the 
veteran's active service or is related to 
his active service.  If it cannot be 
determined whether any currently 
manifested hepatitis C is related to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments, based on mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


